DETAILED ACTION
This first non-final action is in response to applicants’ preliminary amendment filed on 11/23/2020.  Claims 1-20 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 11/23/2020 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 has been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 15 recites “a first number of hops… from the network node”.  It is not clear with respect to what (i.e. destination) the “number of hops” is counted from the network node.  
Claim 9 lines 7-8 recite “the first length of time delay after the next scheduled time of relay”.  It is not clear whether the “next schedule time of relay” is referring to the “expected time of relay” recited in Claim 1 or a different expected time of relay.  
Claim 10 depends upon and inherits the statutory deficiency of Claim 9 above and is therefore also rejected under 35 U.S.C. 112(b) for being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worfolk et al. (US 20030128687 A1, IDS submitted 05/02/2022, hereinafter Worfolk).
As to Claim 1:
Worfolk discloses a computer-implemented method of propagating data packets in a network of nodes (e.g. Worfolk “a routing algorithm that uses a new concept of node metric system for optimizing the throughput of a network, in particular, a shared medium network. The measure of congestion of a path in the network is represented by a path metric which is computed by summing the node metrics of the intermediate nodes on the path. Factors used in computing node metrics include the following: 1. future traffic load from neighboring nodes to the node; and 2. future traffic load from the node to the neighboring nodes” [Abstract]), the method comprising:
collecting, at a network node, a set of first data packets during a first time period, the set including at least one first data packet received from one or more first nodes in the network (e.g. Worfolk “Traffic load on the four links of Node 4 can be input traffic load if the packets are coming to Node 4, or output traffic load if the packets are coming out of Node 4. If input traffic rates exceed output traffic rates, some input packets must be queued in buffer of Node 4. The length of this queue is a component in the computation of Node 4's metric. If output traffic rates exceed input traffic rates, some packets previously stored in the queue are now forwarded to the predetermined destination” [0062] where received packets are stored in buffer [0008]);
determining an available bandwidth in links of the network node to a plurality of neighbouring nodes connected to the network node (e.g. Worfolk “The node metric of a node in accordance to the present invention has the following components: a from-neighbor component and a to-neighbor component. The from-neighbor component of the metric of the node reflects the bandwidth of the node needed to handle the data transfer demand from the node's neighboring nodes…” [0064]; “The to-neighbor component of the metric of the node enabled by the scheduling process described above, reflects the bandwidth of the node needed to handle the data transfer demand from the node to its neighbors” [0064] where bandwidth on links to neighbors is estimated, see [0069]-[0084]; [0096]);
determining a mapping that assigns each of the first data packets for relay to one or more neighbouring nodes (e.g. Worfolk “After the path metrics of all available paths from the source node to the destination node are available to the source node, the source node can allocate its traffic load to the destination node in the following ways, as shown in FIG. 10” [0090]; [0091]-[0095]; “Node 2 generates data to Node 6 via Node 4 at a rate of 54 Mbps, as the result, Node 4 uses 54 Mbps of its 120 Mbps bandwidth for receiving packets from Node” [0096]; where packets are assigned to neighbors based on the selected route and next neighboring node towards destination), the mapping indicating an expected time of relay of each of the first data packets (e.g. Worfolk “Time is broken up into frames of known length. In each frame, every node has scheduled slots with which to exchange control information with each of its neighbors, thereby defining a control channel. Any time a node is not participating in a control channel transmission or reception, it is free to schedule the transmission or reception of data packets. As part of the control channel, requests are made to transmit bits. As part of the request, information about unscheduled periods, i.e. available time or gaps, in the requesting node's data channel is transmitted. The node receiving the requests to transmit (RTS) grants or denies transmissions. Part of the grant includes a schedule, selected from the requestor's schedule, for when to transmit the data” [0026], where packets can only be relayed to particular neighbors at given times and thus the mapping of a packet to a next node is also linked to the reception schedule or time of relay towards the receiving node), wherein determining the mapping includes using the available bandwidth as a basis for setting (e.g. Worfolk “the node metrics are computed with an algorithm employing scheduled traffic to and from neighboring nodes in a totally predictive manner” [0057]; “The from-neighbor component of the metric of the node reflects the bandwidth of the node needed to handle the data transfer demand from the node's neighboring nodes” [0064]; “The to-neighbor component of the metric of the node enabled by the scheduling process described above, reflects the bandwidth of the node needed to handle the data transfer demand from the node to its neighbors” [0065]; [0068]), for each of the first data packets, at least one of:
a first number of peer nodes to which the first data packet is assigned for relay by the mapping (e.g. Worfolk “Part of the grant includes a schedule, selected from the requestor's schedule, for when to transmit the data. Note that the schedule contains schedule information for data exchange to and from neighboring nodes” [0026]);
a first length of time delay in relaying the first data packet to one or more peer nodes (e.g. Worfolk “Every node must have at least one session with each of its neighbors every frame and none of the sessions can be overlapping. The sessions occur on a fixed schedule. This schedule is determined for the entire network by a global scheduling algorithm. It is important to establish a "from neighbor" and a "to neighbor" schedule component for each node” [0043]); and
a number of hops of the first data packet from the network node (e.g. Worfolk [0005]-[0008]), and
transmitting the first data packets of the set to the plurality of neighbouring nodes according to the determined mapping (e.g. Worfolk “Communicating nodes reach an agreement on future times available for the exchange of data, allowing instantaneous calculation of node metrics which are summed for alternative paths to determine path selection. Upon calculation of node metrics, path metrics are computed and then traffic is routed considering the metrics in managing the present and future traffic queue to and from each node” [0013]; “Part of the grant includes a schedule, selected from the requestor's schedule, for when to transmit the data. Note that the schedule contains schedule information for data exchange to and from neighboring nodes” [0026]; [0057]).
As to Claim 2:
Worfolk discloses the method claimed in claim 1, wherein determining the available bandwidth comprises obtaining an indicator of available bandwidth in each of at least one of the network node's links to the plurality of neighbouring nodes (e.g. Worfolk “The node bandwidth of node 210 is the maximum processing rate of the node 210 in network 200. Because a node 210 can communicate with only one other node 210 at any one time, the bandwidth of the node 210 is shared among its links. Assuming that Node 4 has a bandwidth of 100 Mbps, this bandwidth can be shared among its four links to Nodes 1, 2, 5, and 6” [0061]; “The node metric of a node in accordance to the present invention has the following components: a from-neighbor component and a to-neighbor component. The from-neighbor component of the metric of the node reflects the bandwidth of the node needed to handle the data transfer demand from the node's neighboring nodes” [0064]; [0065]).
As to Claim 3:
Worfolk discloses the method claimed in claim 1, wherein determining the mapping comprises: determining, based on the available bandwidth, a range of possible values for a number of peer nodes to which the first data packet is assigned for relay by the mapping; and selecting a number in the determined range to set as the first number of peer nodes (e.g. Worfolk “The status of a path is represented by a path metric which is computed by summing the node metrics of the intermediate nodes on the path based upon future scheduled traffic from and to neighboring nodes. Factors used in computing node metrics include the following: 1. future traffic load from neighboring nodes to the node; and 2. future traffic load from the node to the neighboring nodes. Future traffic load information is communicated between neighbors. The algorithm of the present invention relies upon future scheduled transmitting times from and to other nodes, with schedules that are continuously updated. Communicating nodes reach an agreement on future times available for the exchange of data, allowing instantaneous calculation of node metrics which are summed for alternative paths to determine path selection. Upon calculation of node metrics, path metrics are computed and then traffic is routed considering the metrics in managing the present and future traffic queue to and from each node” [0013]; [0059]; [0064]-[0066]; “Use only the best N paths, where N can be fixed of variable. The allocation of traffic load between these paths can be equal or dependent on the path metrics of these paths” [0094]).
As to Claim 13:
Worfolk discloses the method according to claim 1, further comprising detecting a change in the available bandwidth in the links of the network node to the plurality of neighbouring nodes, wherein determining the mapping includes using an updated indication of available bandwidth (e.g. Worfolk “The algorithm of the present invention relies upon future scheduled transmitting times from and to other nodes, with schedules that are continuously updated” [0013]; “A schedule for the sessions of each node in the network is computed and distributed to each node. When the topology of the node changes, for example due to admission or departure of nodes, a new session schedule will need to be computed, propagated to all nodes in the mesh, and implemented at a specified future time” [0043]; “On a periodic basis, say every microsecond, the node metrics are updated (recomputed). The node metric components may be added together to yield the metric for the node or they may be multiplied by a coefficient before adding together, depending on the designer's desired characteristics for the network” [0067]; “Node metrics have the essential property that if the traffic load on some path increases the node's load, the node's metric will increase. A node can have a high metric that contributes to a path metric of a path even if there is no traffic load on any link of the path. The measure of congestion at each node (node metric), described below, needs to be propagated back towards the source. This is easily done through special routing packets that are sent periodically or through piggybacking the information on other control or data packets” [0068]) as a basis for setting, for each of the first data packets, at least one of:
a first number of peer nodes to which the first data packet is assigned for relay by the mapping (e.g. Worfolk “Part of the grant includes a schedule, selected from the requestor's schedule, for when to transmit the data. Note that the schedule contains schedule information for data exchange to and from neighboring nodes” [0026]);
a first length of time delay in relaying the first data packet to one or more peer nodes (e.g. Worfolk “Every node must have at least one session with each of its neighbors every frame and none of the sessions can be overlapping. The sessions occur on a fixed schedule. This schedule is determined for the entire network by a global scheduling algorithm. It is important to establish a "from neighbor" and a "to neighbor" schedule component for each node” [0043]); and
a number of hops of the first data packet from the network node (e.g. Worfolk [0005]-[0008]).

As to Claim 14:
Worfolk discloses a computer-implemented system (e.g. Worfolk “a new concept of node metric system for optimizing the throughput of a network, in particular, a shared medium network. The measure of congestion of a path in the network is represented by a path metric which is computed by summing the node metrics of the intermediate nodes on the path. Factors used in computing node metrics include the following: 1. future traffic load from neighboring nodes to the node; and 2. future traffic load from the node to the neighboring nodes” [Abstract]; [0012]; [0097]) for carrying out a method according to claim 1.
As to Claim 15:
Worfolk discloses a non-transitory computer-readable medium storing instructions for adapting a computer system (e.g. Worfolk node metric system’s memory with routing algorithms [Abstract]; [0049]-[0097]) to perform a method according to claim 1.
As to Claim 16:
Worfolk discloses a computer-implemented system (e.g. Worfolk “a new concept of node metric system for optimizing the throughput of a network, in particular, a shared medium network. The measure of congestion of a path in the network is represented by a path metric which is computed by summing the node metrics of the intermediate nodes on the path. Factors used in computing node metrics include the following: 1. future traffic load from neighboring nodes to the node; and 2. future traffic load from the node to the neighboring nodes” [Abstract]; [0012]; [0097]) for carrying out a method according to claim 2.
As to Claim 17:
Worfolk discloses a computer-implemented system (e.g. Worfolk “a new concept of node metric system for optimizing the throughput of a network, in particular, a shared medium network. The measure of congestion of a path in the network is represented by a path metric which is computed by summing the node metrics of the intermediate nodes on the path. Factors used in computing node metrics include the following: 1. future traffic load from neighboring nodes to the node; and 2. future traffic load from the node to the neighboring nodes” [Abstract]; [0012]; [0097]) for carrying out a method according to claim 3.
As to Claim 19:
Worfolk discloses a non-transitory computer-readable medium storing instructions for adapting a computer system (e.g. Worfolk node metric system’s memory with routing algorithms [Abstract]; [0049]-[0097]) to perform a method according to claim 2.
As to Claim 20:
Worfolk discloses a non-transitory computer-readable medium storing instructions for adapting a computer system (e.g. Worfolk node metric system’s memory with routing algorithms [Abstract]; [0049]-[0097]) to perform a method according to claim 3.
Allowable Subject Matter
Claims 4-8, 11, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Naden et al. (US 20040114569 A1) is cited for a routing algorithm that responds to an updated plurality of metrics for finding the best traffic path.
Ash et al. (US 6778535 B1) is cited for routing on selected links with sufficient available bandwidth and shortest determined paths.
Wetterwald et al. (US 20160021014 A1) is cited for a network device that identifies traffic flow and enforces a flow policy from a policy engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

05.20.2022